Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 12-13, and 20  are rejected under 35 U.S.C. 102 as being anticipated by Kemp (US 7815137, hereafter Kemp).
	Regarding claim 1, Kemp discloses a baitcaster comprising: a first frame member (Fig 2. sidewall 17) comprising a first slot (Fig 9. Circular seat 44a); a second frame member (Fig 2. sidewall 17) positioned apart from the first frame member (Fig 2. sidewall 17) and comprising a second slot (Fig 9. Circular seat 44a); a spool (Fig 2. spool 18) positioned between the first frame member (Fig 2. sidewall 17) and the second frame member (Fig 2. sidewall 17), the spool (Fig 2. spool 18) configured to be rotated about an axis (Fig 2.) to take up the fishing line (Fig 2. Line 19); and a guide member (Fig 6. Level wind 28) extending between the first slot (Fig 9. Circular seat 44a) of the first frame member (Fig 2. sidewall 17) and the second slot (Fig 9. Circular seat 44a) of the second frame member (Fig 2. sidewall 17), the guide member (Fig 6. Level wind 28) selectably transitionable between a first position and a second position along the first slot (Fig 9. Circular seat 44a) and the second slot (Fig 9. Circular seat 44a, Col. 5, lines 1-3), wherein the guide member (Fig 6. Level wind 28) is configured to rotate about an axis extending centrally therethrough (Fig 14. Axis 80); wherein the guide member (Fig 6. Level wind 28) is configured to engage the fishing line when in the second position and disengage the fishing line when transitioned into the first position (Col. 4, lines 38-41).
	Regarding claim 2, Kemp discloses the guide member (Fig 6. Level wind 28) is configured to engage the fishing line (Fig 2. Line 19) and rotate about an axis parallel (Fig 14. Axis 80) with the spool axis (Fig 2.) to reciprocatively guide the fishing line (Fig 2. Line 19) to be wound onto the spool (Fig 2. spool 18, Col. 2, lines 59-62) at different positions along the spool axis when in the second position (Fig 9. Circular seat 44a).
	Regarding claim 11, Kemp discloses a fishing rod comprising: a rod (Col. 2, lines 34-37); and baitcaster for retrieving a fishing line (Fig 2. Line 19), the baitcaster comprising: a first frame member (Fig 2. sidewall 17) comprising a first slot (Fig 9. Circular seat 44a); a second frame member (Fig 2. sidewall 17) positioned apart from the first frame member (Fig 2. sidewall 17) and comprising a second slot (Fig 9. Circular seat 44a); a spool (Fig 2. spool 18) positioned between the first frame member (Fig 2. sidewall 17) and the second frame member (Fig 2. sidewall 17), the spool (Fig 2. spool 18) configured to be rotated about a spool axis (Fig 2.) to take up the fishing line (Fig 2. Line 19); and a guide member (Fig 6. Level wind 28) extending between the first slot (Fig 9. Circular seat 44a) of the first frame member (Fig 2. sidewall 17) and the second slot (Fig 9. Circular seat 44a) of the second frame member (Fig 2. sidewall 17), the guide member (Fig 6. Level wind 28) selectably transitionable between a first position and a second position along the first slot (Fig 9. Circular seat 44a) and the second slot (Fig 9. Circular seat 44a, Col. 5, lines 1-3), wherein the guide member (Fig 6. Level wind 28) is configured to rotate about an axis extending centrally therethrough (Fig 14. Axis 80); wherein the guide member (Fig 6. Level wind 28) is configured to engage the fishing line when in the second position for take up of the fishing line and disengage the fishing line when transitioned into the first position for let out of the fishing line (Col. 4, lines 38-41).
	Regarding claim 12, Kemp discloses the guide member (Fig 6. Level wind 28) is configured to engage the fishing line (Fig 2. Line 19) and rotate about an axis parallel (Fig 14. Axis 80) with the spool axis (Fig 2.) to reciprocatively guide the fishing line (Fig 2. Line 19) to be wound onto the spool (Fig 2. spool 18, Col. 2, lines 59-62) at different positions along the spool axis when in the second position (Fig 9. Circular seat 44a).
	Regarding claim 20, Kemp discloses a baitcaster comprising: a spool (Fig 2. spool 18) configured to be driven to take up a fishing line (Col. 2, lines 14-21); a guide member (Fig 6. Level wind 28) configured to transition between a first state for let out of the fishing line (Fig 2. Line 19) and a second state for take up of the fishing line (Fig 2. Line 19, Col. 4, lines 38-41), the guide member (Fig 6. Level wind 28) configured to engage the fishing line (Fig 2. Line 19) at a contact point (Fig 6. Fillet 36, Col. 3, lines 26-30) and guide the fishing line (Fig 2. Line 19) to the spool (Fig 2. spool 18) from the contact point (Fig 6. Fillet 36, Col. 3, lines 26-30) when in the second state (Col. 2, lines 59-62), the guide member (Fig 6. Level wind 28) configured to be driven to rotate (Fig 14. Axis 80) to reciprocatively translate the contact point (Fig 6. Fillet 36, Col. 3, lines 26-30) along a length of the guide member (Fig 6. Level wind 28); and a line guide mechanism (Fig 5. Main gear 20, gear 50) configured to transition the guide member (Fig 6. Level wind 28) between the first state and the second state (Fig 9. Circular seat 44a and 44d) in response to a user input (Col. 5, lines 1-3).
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 10, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp.
	Regarding claim 3, Kemp discloses a spool (Fig 2. spool 18), guide member (Fig 6. Level wind 28), first frame member (Fig 2. sidewall 17), second frame member (Fig 2. sidewall 17), and a lever for adjusting the level wind (Col. 5, lines 1-3). 
Kemp does not disclose the lever is positioned on an opposite side of the spool and translatable along a pair of slots of the first frame member and the second frame member.
However:
It would have been obvious at the effective filling date to place the lever already disclosed in Kemp on an opposite side of the spool and allow it to be translatable along a pair of slots on the first and second frame members. This would be advantageous as it would allow for the lever to fit within the frame of the baitcaster, while still allowing for the lever to be selectably transitionable between a first and second lever position.
	Regarding claim 4, Kemp teaches the baitcaster of claim 3 and a line guide mechanism for rotating the guide member (Fig 5. Main gear 20, gear 50).
Thus far, Kemp does not teach a line guide mechanism for transitioning the guide member between the first and second position.
However:
It would have been obvious at the effective filling date to use a line guide mechanism coupled to the lever to translate movement of the lever to movement of the guide member. This would be advantageous as a line guide member would allow for translational movement, rather than having the lever directly move the guide member.
	Regarding claim 10, Kemp teaches the baitcaster of claim 4, wherein the line guide mechanism (Fig 3. Main gear 20, gear 50) is further configured to receive an input rotation from an input shaft of the baitcaster (Fig 3. Handle crank 54, Main gear 20)  and drive the guide member (Fig 6. Level wind 28, Fig 3. gear 50) to rotate about the axis extending centrally (Fig 14. Axis 80) through the guide member (Fig 6. Level wind 28).
	Regarding claim 13, Kemp discloses a spool (Fig 2. spool 18), guide member (Fig 6. Level wind 28), first frame member (Fig 2. sidewall 17), second frame member (Fig 2. sidewall 17), and a lever for adjusting the level wind (Col. 5, lines 1-3). 
Kemp does not disclose the lever is positioned on an opposite side of the spool and translatable along a pair of slots of the first frame member and the second frame member.
However:
It would have been obvious at the effective filling date to place the lever already disclosed in Kemp on an opposite side of the spool and allow it to be translatable along a pair of slots on the first and second frame members. This would be advantageous as it would allow for the lever to fit within the frame of the baitcaster, while still allowing for the lever to be selectably transitionable between a first and second lever position.
	Regarding claim 14, Kemp teaches the fishing rod of claim 13 and a line guide mechanism for rotating the guide member (Fig 5. Main gear 20, gear 50).
Thus far, Kemp does not teach a line guide mechanism for transitioning the guide member between the first and second position.
However:
It would have been obvious at the effective filling date to use a line guide mechanism coupled to the lever to translate movement of the lever to movement of the guide member. This would be advantageous as a line guide member would allow for translational movement, rather than having the lever directly move the guide member.
	Regarding claim 19, Kemp teaches the fishing rod of claim 14, wherein the line guide mechanism (Fig 3. Main gear 20, gear 50) is further configured to receive an input rotation from an input shaft of the baitcaster (Fig 3. Handle crank 54, Main gear 20)  and drive the guide member (Fig 6. Level wind 28, Fig 3. gear 50) to rotate about the axis extending centrally (Fig 14. Axis 80) through the guide member (Fig 6. Level wind 28).
Allowable Subject Matter
Claims 5-9 and 15-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 5, the closest prior art Kemp does not disclose a first or second linkage member to drive the guide member.
Regarding claim 6, the closest prior art Kemp does not disclose a torsional spring or a release linkage.
Regarding claim 7, claim 7 is allowable as being dependent upon an objected to claim.
Regarding claim 8, claim 8 is allowable as being dependent upon an objected to claim.
Regarding claim 9, the closest prior art Kemp does not disclose a first or second linkage member to drive the guide member.
Regarding claim 15, the closest prior art Kemp does not disclose a first or second linkage member to drive the guide member.
Regarding claim 16, claim 16 is allowable as being dependent upon an objected to claim.
Regarding claim 17, claim 17 is allowable as being dependent upon an objected to claim.
Regarding claim 18, the closest prior art Kemp does not disclose a first or second linkage member to drive the guide member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 1973686 A, discloses a fishing rod with a rotatable guide member.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J GATELY III whose telephone number is (571)272-8716. The examiner can normally be reached Monday-Friday 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on (571) 272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/W.J.G./Examiner, Art Unit 3655                                                                                                                                                                                                        




/CHARLES A FOX/Supervisory Patent Examiner, Art Unit 3655